Citation Nr: 0514375	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  97-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction of the veteran's claim file 
subsequently was transferred to the Philadelphia, 
Pennsylvania, RO due to the veteran's relocation.

The veteran also perfected an appeal of the issue of 
entitlement to an earlier effective date for a non-service-
connected pension.  In a statement dated in March 2005, the 
veteran withdrew his appeal of that issue.  The statement 
contains all of the information required by the applicable 
regulation to properly withdraw an appeal.  38 C.F.R. 
§ 20.204 (2004).  Thus, that issue is no longer before the 
Board and will not be a part of, or discussed in, this 
decision.


FINDINGS OF FACT

1.  An August 1985 VA neurology examination report reflects 
that the veteran reported that he sustained heel contusions 
in boot camp.  The November 1985 rating decision deferred 
action on any claim for service connection for heel 
contusions.

2.  In a December 1985 letter, the RO instructed the veteran 
to send any medical records in his possession to support a 
claim for entitlement to service connection for heel 
contusions.  The case file reflects no evidence of the letter 
having been returned as undelivered.

3.  In a letter dated in June 1986, the RO informed the 
veteran that his claim was denied.  The case file reflects no 
record of the letter having been returned as undelivered.  
Neither does the case file reflect any record of the veteran 
having appealed the June 1986 decision, and it became final 
in accordance with applicable law and regulation.
4.  The evidence submitted and considered since the June 1986 
decision bears directly and substantially upon the specific 
matter under consideration, it is neither cumulative nor 
redundant, and alone or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The service medical records (SMRs) reflect that, one 
month after the veteran's induction, he was diagnosed with 
bilateral flat feet, but was cleared for duty.

6.  The SMRs reflect entries of complaints, finding, and 
treatment related to the veteran's feet.  Specifically, 
complaints of pain and blisters.  The SMRs reflect no 
evidence of chronicity or continuity of symptoms or a finding 
or diagnosis of an underlying condition associated with the 
pain.

7. The Report Of Physical Examination For Release From Active 
Duty reflects that the veteran's feet were assessed as 
normal.

8.  The evidence of record reflects no complaints, findings, 
or treatment for foot pathology in the years immediately 
after service but several years after active service.

9.  The VA examination diagnosed no underlying condition of 
the feet.

10.  A bilateral foot disorder, to include heel contusions, 
was not caused or made worse by active service.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision is final.  New and material 
evidence has been received to reopen a previously denied 
claim for entitlement to service connection for a bilateral 
foot disorder.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  A bilateral foot disorder, claimed as heel contusions, 
was not incurred in or made worse by active military service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed his claim in 1993.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003   
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

Duty to notify

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the veteran for the reasons specified 
below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claim has remained 
under development throughout the appeal period, to include a 
full hearing before a Decision Review Officer.  The veteran 
informed the RO of private medical records he desired 
obtained and submitted evidence himself which he believed 
supported his claim.  Third, the veteran was provided a VCAA 
notice letter during the appeal period.

In a letter dated in July 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran of all of the evidence obtained and 
received by the RO to that date.  The letter also 
specifically instructed the veteran to send any medical 
evidence in his possession which would show that his heel 
condition existed in active service.  The letter also 
informed him that, at his option, the RO would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.

The Board notes that the letter did not specifically inform 
the veteran of the specifics of submitting new and material 
evidence for his service connection claim.  The January 2003 
supplemental statement of the case included a section on new 
and material evidence, but it was based on the regulatory 
provision enacted after the veteran filed his claim.  In 
light of the Board granting that portion of the benefit 
sought, however, the Board finds that the letter meets the 
notice-content requirements of the VCAA as concerns the 
veteran's claim for entitlement to service connection.  
38 U.S.C.A. §§ 5103(a) and 5103(c); 38 C.F.R. § 3.159(b)(1) 
(2003); VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The case file reflects no evidence of the letter having been 
returned as undelivered, and neither does it reflect any 
response by the veteran.  The Board finds that any procedural 
deficiency as concerns the timing of the VCAA notice is 
harmless and has not prejudiced the veteran in the pursuit of 
his claim or otherwise deprived him of his right to 
participate in the claim process and adjudication of his 
claim.  Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 
(April 14, 2005).

As noted, the veteran's case has been under continued 
development and he did not respond to the letter with 
additional evidence or a request that other identified 
evidence be obtained.  This is further highlighted by the 
fact that, in April 2003, the veteran requested an extension 
of the period prior to certifying his case to the Board so 
that he could submit additional evidence.  Thus, the Board 
has clear evidence as to how the veteran would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, he had no further evidence to submit or 
request.  Accordingly, in light of VCAA notice having been 
provided, and the fact that the veteran has demonstrated by 
his actions, including those after receipt of VCAA notice, 
that there is no missing evidence to be obtained, the Board 
finds no prejudice to the veteran in the pursuit of his 
claim.  Pelegrini, 18 Vet. App. at 121-22.  Further, neither 
the veteran nor his representative has asserted any specific 
prejudice as a result of the timing of the notice, nor has 
there been any claim that the essential fairness of the 
process or the adjudication was adverse affected by the 
timing of the notice.  Mayfield v. Nicholson, ___ Vet. App. 
___, No. 02-1077 (April 14, 2005); see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

Duty to assist

As concerns the duty to assist, the RO obtain the veteran's 
VA treatment records and the private records he identified as 
related to his claim and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that was not acted on.  
All records obtained or generated have been associated with 
the claim file.  Thus, the Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claim.  38 C.F.R. § 3.159(c).

Overview of new and material evidence claim

The veteran submitted his current application to reopen his 
previously denied claim in August 1993.  A May 1995 rating 
decision denied the claim.
Factual background

An August 1985 VA neurological examination report reflects 
that the veteran related that he sustained heel contusions 
during his active service.  The November 1985 rating 
decision, which denied eligibility for a pension, deferred 
action on a claim for entitlement to service connection for 
heel contusions pending receipt of evidence.  In a December 
1985 letter, the RO instructed the veteran to send copies of 
any SMRs in his possession which might show that he had a 
heel disorder in active service.  The claim file reflects no 
evidence of this letter having been returned as undelivered, 
and neither is there any record of a response from the 
veteran.

The claim file reflects that the RO possessed a microfiche of 
the veteran's personnel records but does not reflect any 
record as to when the RO may have received the veteran's 
SMRs.  A June 1996 rating decision denied service connection 
for heel contusions due to the absence of any evidence which 
indicated he had a heel disorder in active service.  The June 
1986 decision made no reference to the veteran's SMRs.

Both the microfiche image of the veteran's October 1974 
physical examination conducted at the induction station and 
any copy made from it are illegible.  Thus, the Board cannot 
determine if the examiner noted any findings as to the 
veteran's feet.  A November 1974 entry in the SMRs, however, 
reflects the veteran the veteran was noted as having flat 
feet.  The examiner noted good foot posture and no lesions, 
and the veteran was cleared for duty.

A December 1975 entry reflects that the veteran presented 
with a complaint of a dull pain at the bottom of the fifth 
digit of the left foot.  He denied any history of trauma.  
Physical examination revealed two corns on the lateral side 
of the left foot.  He was prescribed a topical application 
and advised on better fitting boots.

A July 1976 entry reflects the veteran presented primarily 
for a complaint related to his right knee.  The entry also 
reflects, however, an advisory to check blisters at both 
feet.  The examiner noted the blisters as "healing fine."  
An entry of September 1976 reflects that the veteran 
presented with a complaint of pain in the sole of his right 
foot.  He reported getting a piece of glass embedded in his 
foot while fishing.  The glass was removed.  The SMRs reflect 
no further entries related to his feet.

The March 1978 Report Of Medical Examination For Release From 
Active Duty reflects that the only abnormality noted was the 
veteran's skin due to a tattoo.  No abnormalities related to 
his feet are noted.

The April 1995 VA examination report reflects that the 
veteran reported that he contused his heels while in active 
service.  Physical examination revealed pain on compression 
of the right heel.  No findings related to the left heel were 
noted.  The report reflects that an x-ray of the right heel 
was negative.  The examiner rendered no diagnosis of any 
underlying condition of the veteran's right or left heel.

VA treatment records dated in October 1997 reflect the 
veteran presented with complaints of heel pain, greater on 
the right, and a notation that an x-ray showed soft tissue 
swelling.  The entry reflects a diagnosis of heel spur 
syndrome, with no comment as to etiology.

At the January 1998 RO hearing, the veteran related that he 
injured his feet in basic training in late 1974, but he did 
not seek treatment because of the ongoing competition.  He 
related that went home on leave after graduating from basic 
training, he essentially stayed home resting his feet.  He 
further related that he spent a lot of time wearing sneakers 
because of the constant problems he experienced with his 
feet.  The veteran also related that he was treated in 1978 
and 1979 after service for his heels by a Dr. R.L.W.  In 
response to a February 1998 RO request for records, Dr. W 
advised that the first time he treated the veteran was in 
1985, and he provided no details.

In statements of June 1992 and a lengthy statement submitted 
with his substantive appeal, the veteran again related what 
he asserts were the events related to his feet.

Neither the veteran's personnel records nor his SMRs reflect 
any entries or a profile related to his feet or footwear, 
other than the SMR entry which advised him to wear better 
fitting boots.

Applicable law and regulation

The veteran filed his application to reopen his previously 
denied claim in 1993.  The regulation applicable to new and 
material evidence, 38 C.F.R. § 3.156(a), was amended, 
effective August 29, 2001.  Thus, the former version of 
3.156(a) is applicable to the veteran's claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  "New" evidence means more than evidence that has 
not previously been included in the claims folder.  38 C.F.R. 
§ 3.156 (2001).  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record, that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Further, the benefit-of-
the-doubt rule is not applicable to the issue of whether new 
and material evidence has been received  See Annoni v. Brown, 
5 Vet. App. 463, 467 (Citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990)).

Analysis

As noted above, the June 1986 rating decision made no 
reference to the veteran's SMRs having been considered.  
Indeed, the rating decision and the notice letter reflect 
that the claim was denied due to no evidence having been 
submitted.  The May 1996 rating decision specifically 
referenced the veteran's SMRs.  Thus, in the absence of 
indication in the claim file to the contrary, the Board 
infers that the veteran's SMRs were not of record at the time 
of the June 1986 decision.

The SMRs reflect entries as concern the veteran's feet, and 
the April 1995 VA examination did note tenderness in his 
right heel.  Evidence submitted since the last final decision 
is not to be tested for weight at this stage of the inquiry.  
Justus v. Principi, 3 Vet. App. 510.  Thus, the Board finds 
that the veteran's SMRs is evidence which is so significant 
that it must be considered in order to fairly decide his 
claim on the merits.

Service connection factual background

The evidence set forth above is incorporated here by 
reference.  Further, the veteran asserted at the RO hearing 
that the April 1995 examination was not thorough, and that he 
did in fact have pain in both of his heels.  He also asserted 
that his current heel pathology is in fact related to his 
active service.  The veteran's representative asserts that 
the 1997 diagnosis of heel spurs is consistent with the 
entries in the veteran's SMRs, and that he is entitled to the 
benefit of the doubt on this issue.  The representative also 
submitted general medical literature on heel spurs.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2004).  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the appellant's service, or by evidence 
that a presumptive period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board duly notes the entries in the SMRs.  The July 1976 
entry regarding blisters tends to support the veteran's 
assertions that he did experience some difficulty with his 
feet due to ill-fitting boots but not hardly to the extent he 
asserted in his RO hearing testimony and written submissions.  
There also is no support in the SMRs that he received a 
profile or other special medical attention as concerned his 
feet.  The sum total of the SMRs is that they do not relate 
specifically to his heels.  One was resolved by a diagnosis 
of corns on the side of his foot, and the other concerned his 
having stepped on a piece of glass.  DR. W's response 
directly refuted the veteran's assertion that he sought 
treatment for his heels shortly after his release from active 
service.

The critical missing element, however, is the absence of a 
diagnosis of any underlying condition.  The SMRs reflect 
conditions which were acute and transitory at the time, as 
there is no evidence in the SMRs of any continuing pathology, 
as reflected by the physical examination at separation, which 
assessed the veteran's feet as normal.  Further, the April 
1995 VA examination report reflects only a finding of 
tenderness and pain with no diagnosis of an underlying 
condition.  There must be evidence of an underlying disorder.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").

Although the veteran argues that he has a current disorder of 
heel spurs and that they were caused by his military service, 
there is no showing that he has any medical training.  The 
Court, in repeated cases, have held that laypersons are not 
qualified to render medical opinions, and such are entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 
4 Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As concerns the medical literature 
submitted by the veteran's representative, there is no 
evidence which specifically relates that to the veteran's 
claimed disorder.  Thus, the Board is constrained to find 
that the evidence of record preponderates against the 
veteran's claim.



ORDER

New and material evidence has been received to reopen a 
previously denied claim for entitlement to service connection 
for a bilateral foot disorder, and the appeal is granted to 
that extent.

Entitlement to service connection for a bilateral foot 
disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


